706 S.E.2d 254 (2011)
HOPE-A WOMEN'S CANCER CENTER, P.A., Plaintiff-Petitioner,
v.
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES, DIVISION OF HEALTH SERVICE REGULATION, Defendant-Respondent, and
Asheville Radiology Associates, P.A., The Charlotte-Mecklenburg Hospital Authority d/b/a Carolinas Healthcare System, Ami Sub of North Carolina, Inc., d/b/a Central Carolina Hospital, Cumberland County Hospital System, Inc. *255 d/b/a Cape Fear Valley Health System, Duke University Health System, Inc., Frye Regional Medical Center, Inc., High Point Regional Health System, Hugh Chatham Memorial Hospital, Inc., North Carolina Hospital Association, Henderson County Hospital Corporation d/b/a Margaret R. Pardee Memorial Hospital, Mission Hospitals, Inc., Rex Hospital, Inc., and Wakemed, Respondent-Intervenors.
No. 205P10.
Supreme Court of North Carolina.
March 10, 2011.
Noah H. Huffstetler, III, Raleigh, for Hope-A Women's Cancer Center.
June S. Ferrell, Assistant Attorney General, for NC Dept. of Health & Human.
Robert V. Bode, Raleigh, for NC Hospital Assoc., et al.
Gary S. Quails, Morrisville, for Charlotte-Mecklenburg, et al.
Frank S. Kirschbaum, Raleigh, for Asheville Radiology Assoc.
Maureen D. Murray, Greensboro, for Henderson Co. Hospital, et al.
Catharine W. Cummer, for Duke University Health System, Inc.
Angel E. Gray, Assistant Attorney General, for NC Dept. of Health & Human.

ORDER
Upon consideration of the petition filed on the 11th of May 2010 by Petitioner (Women's Center) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of March 2011."